                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASSOCIATED BUILDERS AND                        :
CONTRACTORS, EASTERN                           :
PENNSYLVANIA CHAPTER, INC.,                    :
VELLNIECE CONSTRUCTION, LLC, and               :
JEANETTE TENNANT,                              :
                                               :
                            Plaintiffs,        :         CIVIL ACTION NO. 18-3907
                                               :
       v.                                      :
                                               :
THE COLONIAL SCHOOL DISTRICT,                  :
                                               :
                            Defendant.         :

                                          ORDER

       AND NOW, this 25th day of April, 2019, after considering the plaintiffs’ second

amended complaint (Doc. No. 31), the defendant’s motion to dismiss the second amended

complaint for failure to state a claim and to strike scandalous allegations (Doc. No. 38), the

plaintiffs’ response in opposition (Doc. No. 42), the plaintiffs’ supplemental response in

opposition (Doc. No. 44), and the parties’ arguments raised before the court during oral

argument on the motion to dismiss on April 3, 2019; and for the reasons set forth in the

separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.     The motion to dismiss the second amended complaint for failure to state a claim

and to strike scandalous allegations (Doc. No. 38) is GRANTED IN PART and DENIED IN

PART as follows:

              a.     The motion to dismiss the second amended complaint for the failure to

       state a claim is GRANTED insofar as the defendant moved to dismiss Counts I, II, and

       IV of the second amended complaint, and those causes of action are DISMISSED WITH

       PREJUDICE;
          b.     The motion to dismiss Count III of the second amended complaint is

     DENIED AS MOOT; and

          c.     The motion to strike scandalous allegations is DENIED;

     2.   Count III of the second amended complaint is DISMISSED WITHOUT

PREJUDICE; and

     3.   The clerk of court is DIRECTED to mark this case as CLOSED.


                                             BY THE COURT:



                                             _/s/ Edward G. Smith___
                                             EDWARD G. SMITH, J.




                                         2
